DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US PG Pub. 2002/0066976).
Regarding Claim 1:  Cloutier et al. discloses a multilayer core molding method for molding a multilayer core of a golf ball (Abstract and Figures 1-7), the multilayer core molding method comprising: an upstream process of obtaining an intermediate molded body (Figure 5); and a downstream process of performing molding using a downstream process molding apparatus (Figure 6 and 7), wherein the intermediate molded body includes: an inner core ((22), Figure 5); and an unvulcanized or semi-vulcanized first outer core material that covers only part of a surface of the inner core and is integrated with the inner core ((24), Figure 5), and the downstream process molding apparatus includes: a first downstream process mold including a substantially hemispherical first downstream process mold cavity surface ((2) figure 5); a second downstream process mold including a substantially hemispherical second downstream process mold cavity surface((4) figure 5); and an intermediate plate including a substantially hemispherical intermediate plate cavity surface configured to be arranged facing the first downstream process mold cavity surface, and a substantially hemispherical intermediate plate projecting surface configured to be arranged facing the second downstream process mold cavity surface ((10) figures 1 and 5), and wherein the downstream process includes: a second outer core arrangement step of arranging a second outer core material on the second downstream process mold cavity surface or the intermediate plate projecting surface ((18), Figure 1); an intermediate molded body arrangement step of arranging the intermediate molded body on the intermediate plate cavity surface or the first downstream process mold cavity surface (; and a preparatory molding step, performed after the second outer core arrangement step and the intermediate molded body arrangement step, of compression-molding the second outer core material and the intermediate molded body, in a state in which the first downstream process mold, the second downstream process mold, and the intermediate plate are closed against each other (Figures 1 and 5).  While Cloutier et al. does not specifically disclose a vulcanizing process they do disclose that the materials can be rubber [0017] and that they are molded in the secondary process ([0020]).  Therefore, a person having ordinary skill in the art at the time of invention would have found it obvious that the materials were in an uncured or semicured state prior to final molding.
Regarding Claim 2: Cloutier et al. disclose the invention as described above in the rejection of claim 1.  Cloutier et al.  further disclose wherein the downstream process further includes: an intermediate plate removal step, performed after the preparatory molding step, of removing the intermediate plate (Figures 6 and 7); and a raw core forming step, performed after the intermediate plate removal step, of assembling the second outer core material to the intermediate molded body to form a raw multilayer core (Figures 6 and 7).
Regarding Claim 3: Cloutier et al. disclose the invention as described above in the rejection of claim 2.  Cloutier et al.  further disclose wherein, in the intermediate plate removal step, while the intermediate plate is removed, the second outer core material is held on the second downstream process mold cavity surface, and the intermediate molded body is held on the first downstream process mold cavity surface, and in the raw core forming step, the first downstream process mold and the second downstream process mold are closed against each other to assemble the second outer core material to the intermediate molded body (Figures 6 and 7).
Regarding Claims 5-8 and 10 : Cloutier et al. disclose the invention as described above in the rejection of claim 1.  Cloutier et al. fail to specifically disclose molding temperatures.  However, they disclose similar materials to the materials of the instant invention ([0017]).  It is common knowledge that molding temperatures are dependent upon the materials used and therefore a person having ordinary skill in the art at the time of invention would have found the molding temperatures to be a result effective variable dependent upon the materials chosen.  Additionally, given the similarities in the process of the prior art and that of the instant invention said person would have found it obvious to fully cure the material of the core only after final assembly of the hemispherical halves. 
Regarding Claim 9 : Cloutier et al. disclose the invention as described above in the rejection of claim 2.  As described above, Cloutier et al.  fail to specifically disclose wherein the downstream process further includes a vulcanization step, performed after the raw core forming step, of vulcanizing the raw multilayer core in a state in which the first downstream process mold and the second downstream process mold are closed against each other. While Cloutier et al. does not specifically disclose a vulcanizing process they do disclose that the materials can be rubber [0017] and that they are molded in the secondary process ([0020]).  Therefore, a person having ordinary skill in the art at the time of invention would have found it obvious that the materials were in an uncured or semicured state prior to final molding. Additionally, given the similarities in the process of the prior art and that of the instant invention said person would have found it obvious to fully cure the material of the core only after final assembly of the hemispherical halves.
Regarding Claim 11: Cloutier et al. disclose the invention as described above in the rejection of claim 9.  As described above, Cloutier et al.  fail to specifically disclose wherein a time period t of the compression molding in the preparatory molding step is shorter than a time period t' of the vulcanization in the vulcanization step.  However, given the teaching of the prior art that the ball is not fully molded until the final molding step it makes sense that the pre-molding step would be shorter than the final molding step.  Additionally, molding time and temperatures are known result effective variables in the art and therefore deterimining optimum temperatures and molding times would be well known and obvious to a person having ordinary skill in the art absent a showing of unexpected results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cloutier et al. (US PG Pub. 2002/0066976) as applied to claim 1 above, and further in view of Kennedy, III et al. (US PG Pub. 2013/0256946).
Regarding Claim 4: Cloutier et al. disclose the invention as described above in the rejection of claim 1.  Cloutier et al. fail to specifically disclose wherein, in the preparatory molding step, part of the first outer core material of the intermediate molded body sticks out from between the first downstream process mold cavity surface and the intermediate plate cavity surface to form a first flash, and part of the second outer core material sticks out from between the intermediate plate projecting surface and the second downstream process mold cavity surface to form a second flash.  However, Kennedy, III et al. disclose wherein flash may be formed on the golf ball surface ([0058] and [0100]).  Given those teachings a person having ordinary skill in the art at the time of invention would have found the formation of flash to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J. GRUN whose telephone number is (571)270-5521. The examiner can normally be reached CST 10-4 Monday and Wednesday and 10-8 Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S. Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J GRUN/Primary Examiner, Art Unit 1744